Title: From George Washington to the Citizens of Baltimore, 17 April 1789
From: Washington, George
To: Citizens of Baltimore

 

Gentlemen,
[Baltimore, 17 April 1789]

The tokens of regard and affection, which I have often received from the Citizens of this Town, were always acceptable; because, I believed them, always sincere. Be pleased to receive my best acknowledgments for the renewal of them, on the present occasion.
If the affectionate partiality of my fellow Citizens has prompted them to ascribe greater effects to my conduct & character, than were justly due; I trust, the indulgent sentiment on their part, will not produce an overweening presumption on mine.
I cannot now, Gentlemen, resist my feelings so much, as to withhold the communication of my ideas, respecting the actual situation and prospect of our national affairs. It appears to me, that little more than common sense and common honesty, in the transactions of the community at large, would be necessary to make us a great and a happy Nation. For if the general Government, lately adopted, shall be arranged & administered in such a manner as to acquire the full confidence of the American People, I sincerely believe, they will have greater advantages, from their Natural, moral & political circumstances, for public felicity, than any other People ever possessed.
In the contemplation of those advantages, now soon to be realized, I have reconciled myself to the sacrafice of my fondest wishes, so far as to enter again upon the stage of Public life. I know the delicate nature of the duties incident to the part which I am called to perform; and I feel my incompetence, without the singular assistance of Providence to discharge them in a satisfactory manner. But having undertaken the task, from a sense of duty, no fear of encountering difficulties and no dread of losing popularity, shall ever deter me from pursuing what I conceive to be the true interests of my Country. Yet after a consciousness of having been actuated by the purest motives alone, and after having made use of the most persevering endeavors in my power to advance the public weal, I shall consider it as next to a miracle, if I may be so fortunate as to go out of office with a reputation as unsullied by the breath of obloquy, as that which I flatter myself I have hitherto maintained. In all

contingencies you will remember, Gentlemen, when I was entering on the chief magistracy I told you “that it would be no unprecedated thing, if the close of a life, (mostly consumed in public cares) should be embittered by some ungrateful event[.]” But in the present instance, that circumstance would be accounted by me of little moment, provided, in the mean time, I shall have been in the smallest degree instrumental in securing the liberties and promoting the happiness of the American People.”

G. Washington

